DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 30-49 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 20 at line 29, “as shown in fig 3e” appears to be a typographical error for “as shown in fig 2e” since the reference characters subsequently discussed only appear in Fig. 2e.
On p. 21 at line 19, “In fig. 1 the drainage direction is indicated by the arrow "D"” appears to be a typographical error for “In fig. 2a” since Fig. 1 does not show an arrow “D.”
On p. 23 at lines 8-9, references to Figs. 5a and 5b appear to be typographical errors for Figs. 3a and 3b since Figs. 5a and 5b do not appear to depict the recited fibers or connectors.
On p. 24 at line 17, a reference is made to Figs. “4a-c” but no such figures are provided. 
On p. 27 at the line 33, the specification recites, “a first skin layer 12 that can provide a capturing layer 3 and the opposite skin layer 13 that can provide a barrier layer 2 (see fig. 5),” but there are only Figs. 5a-c and these do not depict the recited reference characters.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate coalescence medium (p. 16, line 28), material layers (p. 16, line 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (p. 31 at line 29).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference characters in Figs. 5a through 5c (e.g., g1, s1, p1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30 and 49 are objected to because of the following informalities:  
Claim 30: In line 21, Applicant is respectfully advised to delete “and” and instead provide an “and” before the last “wherein” clause, at the end of line 25. In line 23, Applicant is respectfully advised to amend “a drainage layer” to “the drainage layer” in recognition of “a drainage layer” in line 13. Furthermore, Applicant is respectfully advised to delete the comma at the end of line 24, as it does not appear to set off a phrase or provide another function. In line 28, Applicant is respectfully advised to amend “higher than the permeability for the coalesced disperse phase in the flow direction of the fluid” 
It is respectfully suggested that Applicant revise lines 22-25 to eliminate redundancy and increase clarity. For example, “the drainage medium for receiving and draining a coalesced disperse phase from the coalescence medium” was previously recited as “a drainage medium for draining the at least one coalesced disperse phase leaving the coalescence medium.” Applicant may choose an amendment in the form of “wherein the drainage medium contains a drainage layer with a drainage surface for draining the coalesced disperse phase, the drainage surface facing the coalescence medium, wherein the drainage medium contains an anisotropic porous material having a higher air permeability than the barrier layer” or similar.
Claim 49: Applicant is respectfully advised to use indentations to present the claim as a clear set of steps constituting the method. 37 CFR 1.75 (i) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. The examiner kindly requests that Applicant amends the claim appropriately.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 30: In line 22, the claim recites, “a coalesced disperse phase.” It is unclear whether Applicant intends to reference “at least one coalesced disperse phase” in line 7, as the antecedent is not acknowledged. For the purposes of examination only, line 22 will be interpreted as “the at least one coalesced disperse phase.” See also line 24: “the coalesced disperse phase.”
Claims 31-48 are rejected because of their dependence on claim 30
Claim 34: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “an average diameter which is greater than 500 μm,” and the claim also recites “preferably greater than 750 μm, more preferably greater than 1000 μm,” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 35, 37, 39-46, and 48, as they all recite broad limitations followed by narrow limitations indicated by phrases such as “preferably” or “in particular.”
Claim 49: In line 5, the claim recites, “a drainage medium contained in the gas filter according to claim 30.” It is unclear if claim 49 requires all the limitations of claim 30. It is noted that apparent limitations from claim 30 are recited without acknowledgment of their antecedents (e.g., a coalesced disperse phase, a coalescence medium, a drainage medium). It is unclear how the method can use “a drainage medium contained in the gas filter according to claim 30” but not the drainage medium or the coalescence medium of claim 30. For the purposes of examination only, the claim will be interpreted as from an aerosol disperse phase present in a fluid containing the carrier and the disperse phase by coalescing the disperse phase.” 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 30-49. The concept of a gas filter for coalescing at least one dispersed liquid phase present in a gas comprising:
an inlet for supplying the gas to a filter element present in the gas filter, which filter element comprises a coalescence medium for coalescing the at least one disperse phase during a displacement of the gas through the coalescence medium in a flow direction,
wherein the filter element downstream of the coalescence medium comprises a drainage medium for draining the at least one coalesced disperse phase leaving the coalescence medium in a drainage direction which is transverse to the flow direction,
wherein the filter element is composed of a single package of the coalescence medium, the drainage medium and a barrier layer,
wherein the coalescence medium and the barrier layer are held at a distance from each other by one or more spacers extending in the flow direction to provide a drainage layer in the drainage medium between the barrier layer and a surface of the coalescence medium facing the barrier layer, the coalescence medium, the drainage medium and the barrier layer being layer-like materials positioned adjacent to each other,
wherein pores in the drainage medium have an average pore diameter greater than an average pore diameter of pores of the barrier layer and greater than an average pore diameter of pores of the coalescence medium, wherein the drainage medium has a thickness greater than a thickness of the coalescence medium and a thickness of the barrier layer,
wherein the drainage medium for receiving and draining the at least one coalesced disperse phase from the coalescence medium and containing the drainage layer with a drainage surface facing the coalescence medium for draining the at least one coalesced disperse phase along the drainage surface contains an anisotropic porous material having a higher air permeability than the barrier layer, and
wherein the barrier layer is positioned downstream of the drainage medium, the drainage medium having a permeability for the coalesced disperse phase in the drainage direction which is higher than the permeability for the coalesced disperse phase in the flow direction of the fluid (claim 30) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Wieczorek et al. (US 2011/0233152 A1, hereinafter “Wieczorek”), which discloses coalescing media (Abstract; Fig. 4) for separating a mixture of a dispersed phase such as crankcase oil from a continuous phase such as engine blow-by gases ([0001], [0037], [0051]) (i.e., a gas filter for coalescing at least one dispersed liquid phase present in a gas) comprising:
a housing for the coalescing media with an inlet for receiving the mixture ([0006]) (i.e., an inlet for supplying the gas to a filter element present in the gas filter), wherein the coalescing media 
a Layer #2 56 ([0037]) (analogous to a drainage medium downstream of the coalescence medium), and
a Layer #2 58 ([0037]) (i.e., a barrier layer located downstream of the coalescence medium; the barrier layer is positioned downstream of the drainage medium), the layers being combined into a composite media (Fig. 4; [0039]) (i.e., wherein the filter element is composed of a single package of the coalescence medium, the drainage medium and a barrier layer; the coalescence medium, the drainage medium and the barrier layer being layer-like materials positioned adjacent to each other),
wherein Layer #2 has a relatively high porosity, Layer #1 has a relatively moderate porosity, and Layer #3 has a relatively low porosity ([0036]) (i.e., wherein pores in the drainage medium have an average pore diameter greater than an average pore diameter of pores of the barrier layer and greater than an average pore diameter of pores of the coalescence medium), and
wherein Layer #2 may be thicker than Layer #1 and Layer #3 (Figs. 4 and 5; [0038]) (i.e., wherein the drainage medium has a thickness greater than a thickness of the coalescence medium and a thickness of the barrier layer).
Wieczorek does not disclosethat the coalescence medium and the barrier layer are held at a distance from each other by one or more spacers extending in the flow direction to provide a drainage layer in the drainage medium between the barrier layer and a surface of the coalescence medium facing the barrier layer; or a drainage medium containing a drainage layer with a drainage surface facing the coalescence medium for draining the coalesced disperse phase along the drainage surface that contains an anisotropic porous material having a higher air permeability than the barrier layer, the drainage 
Schwandt et al. (US 8,114,183 B2, hereinafter “Schwandt”) discloses a coalescer for separating a continuous phase such as air and a dispersed phase such as oil droplets (col. 1, lines 14-17; col. 2, line 43) that can be used in layered media (col. 6, line 32). Schwandt teaches a coalescer with a dominant fiber orientation generally parallel to gravity and perpendicular to flow direction to decrease overall saturation of the coalescer and to reduce pressure drop (Figs. 23-24; col. 5, lines 50-56) by reducing the resistance of captured drops to flow and enhancing drainage by forming flow paths and channels parallel to gravity (col. 4, lines 20-23) (i.e., an anisotropic porous material having a permeability for the coalesced disperse phase in the drainage direction which is higher than the permeability in the flow direction of the fluid). Schwandt also teaches the forming of localized pockets 78 using fibers of different orientations via, for example, deflected fibers or threads oriented parallel to the direction of flow (i.e., spacers extending in the flow direction) to create a saturation gradient causing the coalesced dispersed phase to drain from the coalescer (i.e., to provide a drainage layer) (Fig. 25; col. 6, lines 1-25).
However, the practitioner using the coalescing media of Wieczorek would not have found it prima facie obvious to modify the coalescing media using the teachings of Schwandt because (1) Wieczorek teaches that coalesced droplets would be expected to drain through the media due to gravity and release at the bottom of the coalesce ([0044]), but there is no suggestion that Layer #2 is should be configured for draining, noting that Fig. 4 indicates that draining appears to be effected once the fully coalesced droplets of dispersed phase exit the coalescing media; and (2) the skilled practitioner would not have found it prima facie obvious to provide a Layer #2 having the relative porosity taught by Wieczorek ([0036]) while also providing the dominant fiber orientation in an anisotropic porous material with deflected fibers or spacers. 
.
Claims 30-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chase et al. (US 2014/0007771 A1) discloses a coalescing filter including a coalescing filter medium 12 (Abstract; Fig. 1; [0037]) comprising drainage channels 14 having a porosity that is higher than the porosity of the coalescing filter medium 12 ([0037]), wherein the coalescing filter medium can be combined with multiple filter layers ([0046]).
Verdegan et al. (US 2011/0124941 A1) discloses (Fig. 6) a Layer A for capturing (i.e., coalescing) droplets of dispersed phase ([0101]) and for draining the dispersed phase ([0106]), and a Layer B that acts as a barrier ([0102]).
Ward et al. (US 2006/0207234 A1) teaches that, in a coalescing filter element, if the density of droplets is greater than that of the fluid (e.g., oil droplets in air), the droplets will tend to sink to the bottom of the filter element ([0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772